Case 1:17-cr-00106-CCB Document 615-4 Filed 11/04/20 Page 1 of 1

EXHIBIT D

-----Original Message-—---

From: Jones, KevinA

Sent: Friday, December 18, 2015 09:33 PM Eastern Standard Time
To: Allers, Thomas; Emich, Chris; Burns, John E. oe

Cc: Furiong, William; Devine, Timothy; Burrus, Torran

Subject: Transfer of Daniel Hers!

Gentlemen,

i respectfully request the immediate transfer of Det. D. Hersi from ES Ceasefire to GTTF.
Admin Section please provide the necessary supporting documentation next week.

THANKS

Sent with. Good {(www.good.com)}
Captain Kevin A, Jones Sr. ,
Commander

Operational intelligence Section

410-396-2626 (O)
